DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 07/26/2021 to Examiner's Non-Final communication on 05/10/2021.
Claims 1-20 have been examined in this application. 
No new information disclosure statement (IDS) has been filed.

Response to Arguments
Applicant's arguments filed 07/26/2021, page 8, regarding claim objections have been fully considered and are persuasive. 

Applicant's arguments, pages 8-9, regarding claim rejection under 35 U.S.C. 101 have been fully considered but are not persuasive. 
Applicant argues:
“The claims recite building a transaction set for the cryptographic wallet based on information associated with the cryptographic wallet and executing, the transaction set to cause a cryptographic asset interchange service to return the value to the cryptographic wallet as specified in the transaction set. This provides an improvement in the handling of returns in a cryptographic wallet by improving cryptographic asset stability and utility value. (See Specification, ¶ 38.) Therefore, Applicants submit that the present claims recite a practical 

The Examiner respectfully disagrees. 
The claims are directed to an abstract idea of providing a refund or return of monetary value to a wallet without significantly more; Step-2A in the latest PEG 2019 guidance (“guidance”). 
The abstract idea is characterized under certain methods of organizing human activity. Under this category, the claims are determined to be directed to fundamental economic principles including mitigating risk and commercial interactions including business relations. 
A fundamental economic principle is the issuance of a refund to an entity. Business relations, likewise, involve the buying and selling of merchandise or mere sending and receiving of funds while also at the core include executing refunds.
The claims fail to recite additional elements that integrate the exception into a practical application; Step-2A prong 2. The additional elements recited in the claim are generic and recited at a high level of generality, carrying out generic computer functions. Furthermore, the additional elements merely automate the abstract idea. 
The claim elements do not amount to an inventive concept / significantly more; Step-2B. The additional elements in the claims, individually or in combination fail to amount to significantly more. The computer for instance, as recited in the claims is not improved in anyway nor is the functioning of the computer improved. The claims do not provide an improvement in another technology or field. 

Claim 3 for instance recites “locating, by the computer, the smart contract on a public blockchain platform.” The blockchain platform, an additional element, does not actually do anything. Even if it did, the additional element is recited at a high level of generality. 
The claims are not patent eligible. 
Applicant's arguments, pages9-11, regarding claim rejection under 35 U.S.C. 103 have been fully considered but are moot as they do not apply to the newly relied upon references. 
The removal of the reference(s) previously relied upon is not an admission that such reference(s) do not constitute prior art against the claims of the application. Removal of the reference(s) does not indicate that the reference(s) is not applicable and that the reference(s) can be used again in any future response. The present references are provided simply to expedite prosecution and indicate that the scope of what the Applicant deems as their invention is obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 7, and 12 recite “executing, by the computer, the transaction set to cause a cryptographic asset interchange service to return the value to the cryptographic wallet as specified in the transaction set.” Emphasis added. 
The claims at issue are directed to a computer, or a processor executing instructions to perform the recited claim limitations. As a result, the scope of the claims is based on a single entity, the computer, and what this entity does. 
The limitation at issue first recites executing by the computer the transaction set; however, the limitation then focuses on what another entity does; a cryptographic asset interchange service. Therefore, it is not known how a computer, executing a transaction set causes another entity to return the value to the cryptographic wallet. 
The Specification, Paragraph 0032, recites that “[while] the smart contract 104, the proprietary wallet 106, and the cryptographic asset interchange service 108 are depicted in FIG. 1 as executing on the server 102, in embodiments the smart contract 104, the proprietary wallet 106, and the cryptographic asset interchange service 108 execute on separate devices. In embodiments, the functionality of server 102 may be provided by more than one physical computer.”
The Examiner takes the position, under the broadest reasonable interpretation, that the cryptographic asset interchange service 108 is an entity other than the computer which is claimed. Under this interpretation, a computer, different than entity 108, cannot possible cause that entity 108 to perform any function because it is not the same entity. 
Support for the Examiner’s BRI application is found in Paragraph 0036 of the Specification, which recites “[the] transaction sets are then executed by the smart contract 104. Each transaction set contains a percentage of profit-share and a preferred asset denomination. Processing is completed by the cryptographic asset interchange service 108 and returns are distributed to recipients per their wallet information.”
Based on the above citation in the Specification, the computer must first execute the transaction sets and the service 108 then completes the return to the recipient’s wallet. The executing of the transaction sets is performed by a different entity than the entity performing the return. Also, the claims are further rejected for failing to disclose how the entity 108 is able to carry out the claimed return. Paragraph 0036, as noted above, does not disclose how the entity 108 carried out the return. Paragraph 0057 of the Specification disuses step 402 in Figure 4, which also fails to disclose how the return is carried out by entity 108. The specification merely recites that the entity carries out the return without any technical or clear description in the specification as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.
The claims and all dependent claims are rejected for mere dependence on the rejected claims. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 12 recite the limitation "the value to the cryptographic wallet.”  There is insufficient antecedent basis for this limitation in the claim.
Examiner proposes amending the claims to recite “the value of the asset” instead of “the value” to overcome the rejection. 
Any teaching of a single value will be determined as reading on the claims. All dependent claims are rejected for mere dependence on the rejected claims. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim depends on itself, resulting in the claim being an improper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Examiner proposes amending the claim to make it dependent from claim 12. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The abstract idea is directed to merely provisioning a refund to a user wallet without significantly more. Such an abstract idea is characterized under certain methods of organizing human activity. Furthermore, the abstract idea explicitly captures the following sub-groupings under certain methods of organizing human activity: fundamental economic principles including mitigating risk and commercial interactions including business relations.
Fundamental economic principles require not only settlement of a transaction but also an ability to reverse or refund the transaction in response to a condition. Just as funds are fundamentally moved from one entity to another, such funds can also be returned to an entity. 

Claim 1 for instance recites, in pertinent part:
A method, comprising:
sending… an instruction temporarily freezing a… wallet, the… contract controlling a return of a value of an asset to the… wallet; 
building… a transaction set for the… wallet based on information associated with the… wallet; and
executing… the transaction set to cause a…[entity] to return the value to the… wallet as specified in the transaction set. 

The judicial exception is not integrated into a practical application. The claims recites the following additional elements: a computer, smart contract, instruction, cryptographic wallet, cryptographic asset interchange service, non-transitory computer readable medium, memory, one or more instructions, and a processor. The additional elements are recited at a high level of generality, performing generic computer functions of analyzing data, sending data and receiving data, and causing an outcome as a result. The additional elements merely automate or process the abstract idea. These elements are simply generic, which are recited to attempt to limit the abstract idea to a particular technological environment. Accordingly, the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; they simply automate the abstract idea. The type of information being manipulated and obtained and the result being generated as based on the manipulation of data does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The claims are directed to an abstract idea.
The claims are not found to include the significance of any additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Each claim element performed by the additional claim elements identified above are purely conventional. Using a computer to generate data, securing data, associated data with the secured data, send data and display data and apply rule/decision criteria to the generated data are simply generic functions. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims further describe the abstract idea. The following additional elements in the dependent claim, public blockchain platform, and an address, do not integrate the abstract idea into a practical application or result in significantly more than the abstract idea. Claim 3 for instance recites “locating, by the computer, the smart contract on a public blockchain platform.” The blockchain platform, an additional element, does not actually do anything. Even if it did, the additional element is recited at a high level of generality. 
The claims are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KR 2019/0124938A to David An.

Per claims 1, 7 and 12, David teaches all of the following limitation:
A method, comprising [Abstract]:
sending, from a computer executing a smart contract, an instruction temporarily freezing a cryptographic wallet, the smart contract controlling a return of a value of an asset to the cryptographic wallet (“The passenger enters the details of the proposed fare and the destination address into the smart share 40 template of the rideshare program, and when the proposed fare is transferred from the passenger wallet 20 to the smart contract 40, the smart contract 40 is generated. The generated smart contract 40 holds the fare that the passenger transferred from the passenger wallet 20 to the smart contract 40. The smart contract 40 is programmed to issue payments, refunds and deductions only when certain conditions are met in the payment process”) [Abstract, Page 8];
Examiner notes that in the method independent claim, the following limitation is not positively recited, which results in no patentable weight: “the smart contract controlling a return of a value of an asset to the cryptographic wallet.”
building, by the computer, a transaction set for the cryptographic wallet based on information associated with the cryptographic wallet (information about the driver/passenger is obtained and analyzed to determine for instance the reservation fee, determining that there are sufficient funds in the cryptographic wallet, location information, public key, etc.) [Page 9]; and
Executing, by the computer, the transaction set to cause a cryptographic asset interchange service to return the value to the cryptographic wallet as specified in the transaction set (the system determines that the terms of the contract 40 are met and a refund is issued based on the determination) [Pages 9-10].
The Examiner notes that the following limitation amount to intended use and is also outside the scope of the claims: “to cause a cryptographic asset interchange service to return the value to the cryptographic wallet as specified in the transaction set.” The limitation is outside the scope of the claims because the cryptographic asset interchange service is interpreted as being a different entity than the computer. The computer is not the entity executing the return of the value to the cryptographic wallet. The limitation does not have patentable weight.
Per claims 2, 8, and 13, David teaches wherein the value of the return is provided in a denomination specified by the transaction set (because the cryptographic wallet utilizes digital currency, the denomination is based on the wallet type in order to allow for the wallet to accept the returned value. Converting the cryptocurrency into a credit currency is also possible) [Page 4, “In addition, all transactions can be carried out in the cryptocurrency through the blockchain or tank network or by converting the cryptocurrency into a credit currency through another exchange gateway, thereby increasing the stability of the transaction.”].

Per claims 3, 9, and 14, David teaches loading, by the computer, the smart contract on a public blockchain platform (the smart contract is executed on a blockchain) [Abstract, Pages 4-5].

Per claims 4, and 10, David teaches executing, by the computer, the smart contract based on an occurrence of a predefined event (requesting a ride results in the smart contract execution) [Abstract, Page 4].

Per claims 5, 11, and 16, David teaches appending, by the computer, the value and an address of the cryptographic wallet to a dictionary of the computer (when the digital wallet is generated and used by the driver/passenger through their mobile device, the wallet information including identification information and link / address to the user are uploaded on the blockchain and maintained by the system. “To create a cryptocurrency wallet for use in a decentralized P2P rideshare system, the driver's contacts need to record the correct contact number and the correct ID. The blockchain / tangle network 10 controller sends an authentication code to the driver mobile device 50, and the driver resubmits the verification code to the blockchain / tangle network 10 controller from the driver mobile device 50 to the contact number. Check. Then, the blockchain / tangle network 10 controller checks the submitted authentication code and issues the driver wallet 60 to the driver, thereby generating the driver wallet 60.”) [Page 9].

Per claims 6, and 17, David teaches sending, by the computer, an instruction unfreezing the cryptographic wallet in response to the appending the value (Because the ride amount including the fee are both held/frozen, they are unfrozen later when the smart contract determines that the rules of the contract are met. “Here, the reservation fee of the driver is held in the smart contract 40 until the ride is completed.”) [Pages 8-9].
 
Per claim 18, David teaches wherein the one or more instructions further cause the processor to perform: requesting a count of a value of assets in the cryptographic wallet (a determination of whether sufficient funds are available to execute the smart contract is determined. “In this embodiment, sufficient cryptocurrency can be sent from the external wallet to cover the ride cost. The ride share smart contract 40 can be activated only if at least the fare presented by the passenger has been transferred to the smart contract 40, and the rideshare wallet must have sufficient funds to proceed to the next ride reservation stage. Accordingly, the passenger wallet 20 must have sufficient funds to satisfy the ride fee.”) [Abstract, Pages 7].

Per claim 19, David teaches wherein the one or more instructions further cause the processor to perform: identifying return distribution frequency (by tracking the fee paid, which is refunded, thus tracking the refund amount, the system can attract more users based on previous returns and how often the amount of the return was used. “If the ride request requested by the passenger is not selected by the driver within the 'T1' time, the passenger can confirm whether to request a ride increase or cancel the ride request in order to attract more drivers. Here, allowing the ride fee to be lowered will attract more drivers as much as possible and may encourage the driver to choose the ride request. In addition, if the passenger sets the ride fare manually, the passenger may be given the opportunity to modify the ride fare. For example, even if a passenger has previously paid the same fare multiple times for the same ride, the fare may vary depending on different conditions, such as peak hour traffic or late
night traffic. At this time, when the passenger raises the ride fee, the passenger deposits the additional amount in the smart contract 40 in the passenger wallet 20.”) [Page 8].

Per claim 20, David teaches wherein the transaction set identifies a percentage of profit share (the system requires only a minimum amount of operating cost, thus the profit share for the driver, in example, is determined relevant to the system cost. “According to the present invention, since the central management system included in the decentralized rideshare system requires only a minimum operating cost because it performs only a technical operation and update role, there is no separate broker or broker, so there is no broker or broker No fee is incurred, which can increase the driver's profit.”) [Page 4].

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner notes that the following foreign reference teaches utilizing or selecting different algorithms to optimizing profit margins in an investment. See CN108734365A to ZHENG JIA. 
Also, the Examiner notes reference CN106682983 to Ding which teaches multiple embodiments of what the Applicants deem as their invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685